IN THE SUPERIOR COURT OF THE STATE OF DELAWARE



STATE OF DELAWARE,                       )
                                         )
                                         )
               v.                        )            I.D. No. 2005000034
                                         )
JOHN HERBERT,                            )
                                         )
          Defendant.                     )


                          Submitted: June 3, 2022
                          Decided: August 8, 2022


             Upon Consideration of the State’s Motion in Limine,
                              GRANTED.

            Upon Consideration of Defendant’s Motion in Limine,
                                DENIED.


                       MEMORANDUM OPINION


Nicholas R. Wynn, Esquire, Deputy Attorney General, DEPARTMENT OF
JUSTICE, Wilmington, Delaware. Attorney for the State of Delaware.

James Liguori, Esquire, LIGUORI & MORRIS, Dover, Delaware. Attorney for
Defendant John Herbert.




BUTLER, R.J.
      Defendant John Herbert has been indicted on child sexual abuse charges. The

Court previously denied Herbert’s motion to dismiss the indictment. 1 The parties

now move in limine for rulings on reports offered by two defense psychologists. The

motions require the Court to apply Wheat v. State2 and Powell v. State3 as well as

the evidentiary gatekeeping requirements that qualify a witness as an expert. Under

those standards, the Court concludes that the defense’s reports are inadmissible.

Accordingly, the State’s motion to exclude one report is granted and Herbert’s

motion to admit the other report is denied.

                                 BACKGROUND

      Herbert’s three-year-old daughter, A.H., alleges that Herbert allowed or

directed her to “play with” his penis.4 That allegation has led to two charges: (1)

Unlawful Sexual Contact First Degree;5 and (2) Sexual Abuse of a Child by a Person

in a Position of Trust, Authority, or Supervision Second Degree.6




1
  See generally State v. Herbert, 2022 WL 811175 (Del. Super. Ct. Mar. 17, 2022).
2
  527 A.2d 269 (Del. 1987) (articulating rules governing admission of expert
testimony in intrafamilial child sexual abuse cases).
3
  527 A.2d 276 (Del. 1987) (applying rules set forth in Wheat).
4
  For a more complete background, which includes an ill-fated “pork tenderloin,”
see Herbert, 2022 WL 811175, at *1.
5
  See generally 11 Del. C. § 769(a) (2010).
6
  See generally id. § 778A (2022).

                                         2
      Relevant here, both charges require proof that Herbert (1) caused A.H. to

touch his penis; and (2) intended the touching to be “sexual in nature.” 7 Herbert

seeks to defeat these elements through testimony from two psychologists: Dr. Amy

Cooney-Koss and Dr. Joseph Zingaro. Dr. Cooney-Koss would dispute evidence of

an act—i.e., whether any touching occurred. And Dr. Zingaro would dispute

evidence of intent—i.e., whether Herbert wanted any touching to be sexual in nature.

A. The Proposed Testimony of Dr. Cooney-Koss

      Dr. Cooney-Koss is a forensic psychologist. As part of her practice, she

analyzes interviews conducted by the Children’s Advocacy Center (“CAC”). A.H.

was interviewed by CAC at least three times. Dr. Cooney-Koss prepared a report

on those interviews.8

      Dr. Cooney-Koss’s report is structured as a commentary that provides

midstream feedback on recorded statements made by A.H. to her CAC interviewer.

This format enables Dr. Cooney-Koss to contrast A.H.’s narrative with narratives

she considers “typical” or “common” in child sex abuse cases.9 Dr. Cooney-Koss

posits that if a child alleges sexual abuse, but the child’s post-abuse behavior does

not match that of an average child sex abuse victim, then the allegation is not


7
  Id. § 761(g)(1)(b)–(c) (2021). Although the charges use a “reasonable person”
standard, see id., the Court previously held that an objective standard does not
override evidence of Herbert’s subjective intent, Herbert, 2022 WL 811175.
8
  Ex. A to State’s Mot. in Lim. [hereinafter “Cooney-Koss Report”].
9
  Id. at 3.

                                         3
credible. Thus, Dr. Cooney-Koss’s conclusions are directed almost exclusively to

A.H.’s credibility as a reporter of her abuse.

       According to Dr. Cooney-Koss, A.H.’s descriptions of her alleged abuse and

her overall attitude toward it are too “light and playful” to suggest that Herbert

sexually abused her.10 Similarly, Dr. Cooney-Koss finds A.H.’s memory and

version of the events to be “not consistent,”11 “vague,” 12 “illogical,”13

“implausible,”14 and “contradictory.”15 Dr. Cooney-Koss even says that some of the

ways in which A.H. claims Herbert abused her would be physically impossible. 16

       Dr. Cooney-Koss ultimately opines that A.H. does not exhibit qualities or

symptoms of a child who has been sexually abused. 17 Accordingly, Dr. Cooney-

Koss would advise the jury to disbelieve A.H.:

       [N]o one, including myself, is able to determine the veracity of the
       alleged victim’s statements with certainty . . . . [But] there tend to be
       characteristics of victims . . . that more commonly occur . . . .

       [I]f A.H.’s statements about her father’s actions are hypothetically
       accepted, they are not consistent with how sexually abusive crimes . . .
       are typically perpetrated . . . . The totality of inconsistencies in A.H.’s
       statements . . . as compared to other confirmed cases of sexual abuse
       raise serious concerns about the fidelity of her [allegations] . . . .

10
   Id. at 7.
11
   Id. at 8.
12
   Id. at 6.
13
   Id. at 9.
14
   Id.
15
   Id. at 5.
16
   See, e.g., id. at 7.
17
   E.g., id. at 7–8.

                                           4
       In conclusion, A.H.’s presentation and statements during the CAC
       videos offer data that is worthy of consideration when the finder of fact
       is attempting to ascertain the credibility of the allegations . . . . I have
       identified several irregularities in most of the allegations A.H. made . .
       . . 18

B. The Proposed Testimony of Dr. Zingaro

       Herbert’s other expert is Dr. Zingaro. Dr. Zingaro is the clinical director of a

counseling center in Milford, Delaware. He concentrates his practice on family

psychology and identity issues.

       Herbert has not asserted a psychiatric defense. Herbert’s motion to dismiss

the indictment was directed to the state of mind—i.e., intent—criminalized by the

charged offenses. 19 Nonetheless, Dr. Zingaro examined him to determine whether

he has “clinical psychopathology.”20

       Dr. Zingaro made a report that excludes mental “disease or defect.” He then

offers an explanation as to what Herbert may have been thinking at the time of the

allegations. 21   But Dr. Zingaro’s report does not read like a psychological

assessment. Instead, the report operates as vehicle for transmitting testimony about

the state of Herbert’s “normal” mind from various individuals who would prefer not

to be cross-examined in court.


18
   Id. at 8–9.
19
   See Herbert, 2022 WL 811175, at *3, *7–9.
20
   Ex. A to State’s Opp’n to Def.’s Mot. in Lim. at 4 [hereinafter “Zingaro Report”].
21
   See generally id. at 1–5.

                                            5
      Dr. Zingaro’s report journalistically compiles statements and anecdotes about

Herbert’s upbringing and personality that were provided by Herbert, his parents, his

past employers, and his therapist. These witnesses relayed to Dr. Zingaro that

Herbert was raised by “scientists” who taught him to be culturally open-minded and

to explore sexuality without fear of societal taboo. 22 Dr. Zingaro does not analyze

these accounts. He simply observes that Herbert had a “unique” childhood, which,

in turn, might have inspired him to be an unconventional parent.23 Dr. Zingaro thus

suggests that Herbert likely intended any touching between him and A.H. to be

“intellectual” or otherwise innocuous, but not sexual in nature.24

C. These Motions

      The parties have moved in limine based on the defense’s reports. The State

seeks to exclude Dr. Cooney-Koss’s report, arguing that it offers opinion prohibited

by Wheat v. State25 and Powell v. State.26 Herbert opposes the State’s motion and

has filed one of his own. He seeks to admit Dr. Zingaro’s report, arguing that it will

assist the jury in understanding Herbert’s intent by painting a more complete picture

of Herbert’s background. The State opposes Herbert’s motion. The motions are

now ripe for decision.


22
   Id. at 3–4.
23
   Id. at 5.
24
   Id.
25
   527 A.2d 269 (Del. 1987).
26
   527 A.2d 276 (Del. 1987).

                                          6
                             STANDARD OF REVIEW

      On a motion in limine, the Court balances evidentiary objections against “the

end of ascertaining the truth[.]”27 The Court will exclude evidence that is irrelevant

or inadmissible under the Rules of Evidence or applicable precedent.28

      Rule 702 governs expert testimony.29 “When a party offers expert testimony,

the court must determine whether the proffered expert’s knowledge will assist the

trier of fact.” 30 In doing so, the Court “must act as a gatekeeper” to ensure that the

“expert’s opinion [is] based upon a proper factual foundation and sound

methodology[.]” 31 This inquiry is “flexible.” 32 It is “tied to the facts of a particular

case” and depends on “the nature of the issue, the expert's particular expertise, and

the subject of his testimony.”33 Accordingly, the Court has “considerable leeway”

in deciding whether expert testimony is admissible.34




27
   Del. R. Evid. 102.
28
   Id. R. 402.
29
   See generally id. R. 702.
30
   Pavey v. Kalish, 2010 WL 3294304, at *3 (Del. Aug. 23, 2010) (citing Del. R.
Evid. 702). See generally Kumho Tire Co., Ltd v. Carmichael, 526 U.S. 137, 141
(1999); Daubert v. Merrell Dow. Pharms., Inc., 509 U.S. 579, 590–91 (1993).
31
   Perry v. Berkley, 996 A.2d 1262, 1267 (Del. 2010).
32
   Gen. Motors Corp. v. Grenier, 981 A.2d 531, 536 (Del. 2009).
33
   Bowen v. E.I. du Pont de Nemours & Co., Inc., 906 A.2d 787, 794–95 (Del. 2006)
(internal quotation marks and citations omitted).
34
   Garden v. State, 815 A.2d 327, 338 (Del. 2003) (internal quotation marks omitted),
overruled on other grounds by Rauf v. State, 145 A.3d 430 (Del. 2016).

                                            7
      The proponent of the expert testimony must establish its admissibility by a

preponderance of the evidence.35 In determining the admissibility of expert opinion,

the Court considers whether

      (i) the witness is qualified as an expert by knowledge, skill experience,
      training or education; (ii) the evidence is relevant and reliable; (iii) the
      expert's opinion is based upon information reasonably relied upon by
      experts in the particular field; (iv) the expert testimony will assist the
      trier of fact to understand the evidence or to determine a fact in issue;
      and (v) the expert testimony will not create unfair prejudice or confuse
      or mislead the jury. 36

Relevance and reliability orient this analysis. 37

      To be relevant, expert testimony must help the jury “understand the evidence

or . . . determine a fact in issue.”38 So an expert opinion is not relevant unless it

“fits” the case, i.e., makes “a valid . . . connection” from its conclusion to the

“pertinent” issues.39    To be reliable, expert testimony must “be supported by

appropriate validation—i.e., ‘good grounds,’ based on what is known.”40 As a result,

“an expert's testimony is unreliable even when the underlying data are sound if the

expert draws conclusions from that data based on a flawed methodology.”41 “The


35
   E.g., Sturgis v. Bayside Health Ass’n Chartered, 942 A.2d 579, 584 (Del. 2007).
36
   Cunningham v. McDonald, 689 A.2d 1190, 1193 (Del. 1997) (internal quotation
marks and citations omitted).
37
   E.g., Tumlinson v. Advanced Micro Devices, Inc., 81 A.3d 1264, 1269 (Del. 2013).
38
   Daubert, 509 U.S. at 591 (internal quotation marks omitted).
39
   In re Asbestos Litig., 911 A.2d 1176, 1199 (Del. Super. Ct. 2006) (internal
quotation marks omitted).
40
   Daubert, 509 U.S. at 590.
41
   Tumlinson, 81 A.3d at 1270 (internal quotation marks omitted).

                                            8
polestar [of admissibility] must always be . . . the evidentiary . . . reliability of the

principles that underlie a proposed submission.” 42

      Technical qualifications alone do not make an expert’s opinion admissible.

An expert may be qualified to opine on some matters but disqualified from opining

on others.43   So expert opinion is inadmissible not only if it lacks requisite

credentials, but also if it “embraces matters in which” non-experts are “just as

competent . . . i.e., matters not beyond the ken of the average layman.” 44 Nothing in

the Rules of Evidence requires the Court “to admit . . . the ipse dixit of the expert.”45

                                     ANALYSIS

      This case involves “intrafamilial” child sexual abuse. 46 On June 11, 1987, the

Delaware Supreme Court issued two decisions—Wheat and Powell—that defined

the extent to which an expert may testify in intrafamilial child sexual abuse cases.

Since then, only two Delaware cases—Wittrock v. State47 and State v. Floray48—

have discussed Wheat and Powell in a way relevant to the parties’ motions.49


42
   Minner v. Am. Mortg. & Guar. Co., 791 A.2d 826, 843 (Del. Super. Ct. 2000).
43
   See Tumlinson, 81 A.3d at 1270.
44
   Wheat, 527 A.2d at 272–73 (internal quotation marks omitted).
45
   Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997).
46
   See generally State v. Redd, 642 A.2d 829, 832 (Del. Super. Ct. 1993) (defining
“intrafamily” as “within a family” (citing Black’s Law Dictionary (6th ed. 1990))).
47
   1993 WL 307616 (Del. July 27, 1993).
48
   715 A.2d 855 (Del. Super. Ct. 1997), aff’d, 720 A.2d 1132 (Del. 1998).
49
   Compare, e.g., State v. Ward, 2022 WL 576820, at *6–7 (Del. Super. Ct. Feb. 22,
2022) (statistical evidence of genital injuries); Felton v. State, 2003 WL 21529302,
at *2–3 (Del. July 3, 2003) (statistical evidence of correlation between CAC

                                           9
Although limited in number, these cases do establish some rules that govern here.

And each of those rules assumes that the proffered evidence meets Rule 702’s

threshold requirements.

      As explained below, Dr. Cooney-Koss’s report is inadmissible under Wheat

and Powell and Dr. Zingaro’s report is inadmissible under Rule 702.

A. Dr. Cooney-Koss’s testimony is inadmissible.

      Dr. Cooney-Koss will highlight “irregularities” in A.H.’s allegations and

question their “fidelity.” 50 But under Wheat and Powell, an expert cannot directly

or indirectly attack the complaining witness’s credibility. Dr. Cooney-Koss’s report

does both. So it must be excluded.

      1. Under Wheat and Powell, expert testimony is inadmissible if it directly
      or indirectly attacks the complaining witness’s credibility.

             a. Wheat and Powell limited experts in intrafamilial child sexual
             abuse cases to testimony that contextualizes a complaining
             witness’s allegations or conduct but otherwise prohibited experts
             from making credibility determinations.




interviews and arrests); Redd, 642 A.2d at 831–33 (applicability of Wheat and
Powell to cases outside the intrafamilial child sexual abuse context); State v. Webb,
1993 WL 331074, at *2 (Del. Super. Ct. Mar. 19, 1993) (statistical evidence
involving eyewitnesses); Cobb v. State, 765 A.2d 1252, 1256–57 (Del. 2001)
(interaction between Wheat and Powell and evidence of bad acts); Condon v. State,
597 A.2d 7, 9–12 (Del. 1991) (applicability of Wheat and Powell to “intra-
household” child sexual abuse).
50
   Cooney-Koss Report at 9.

                                         10
      Decided on the same day, Wheat and Powell 51 addressed the use of expert

testimony in intrafamilial child sexual abuse cases. The complaining witnesses in

Wheat and Powell alleged that they were raped by their stepfathers. But they also

took acts that, at least in 1987, could have been viewed as “superficially

inconsistent” with their allegations. 52 The complaining witness in Wheat recanted

her allegation and the complaining witness in Powell waited over a year before

reporting hers.

       To prove that recantations and reporting delays are consistent with

intrafamilial child sexual abuse, the State introduced expert testimony. On their

own, recantation and late reporting do not implicate a witness’s credible (or

incredible) testimony concerning an incident. Yet, the experts “evaluate[d] the

complainant[s’] credibility in terms of statistical probabilities.” 53 In Powell, for

example, the expert testified that 99% of child sexual abuse complainants tell the

truth. 54 These statistics “indirectly but pointedly” bolstered the complaining

witnesses’ truthfulness. 55




51
   The Court cites primarily to Wheat because Powell merely follows Wheat, which
announced the controlling law and appears to have been written first.
52
   Wheat, 527 A.2d at 273.
53
   Id. at 274.
54
   Powell, 527 A.2d at 279.
55
   Wheat, 527 A.2d at 274.

                                         11
      The Supreme Court found that “tensions unique to the trauma experienced by

a child sexually abused by a family member have remained largely unknown to the

public[.]” 56 As a result, an intrafamilial child sexual abuse victim may do or say

things that, “to average laypeople,” may seem “superficially bizarre, seemingly

unusual, seemingly inconsistent, or normally attributable to inaccuracy or

prevarication.” 57 To educate jurors on why this may happen, the Supreme Court

approved “limited” expert testimony.58 Wheat and Powell held that expert testimony

is admissible only to provide background on the psychosocial principles involved in

intrafamilial child sexual abuse so as to contextualize the complaining witness’s

testimony and behavior. 59

      Under Wheat and Powell, expert testimony is admissible only if the

“complainant's behavior or testimony” is (i) “to the average layperson,”

“superficially inconsistent with the occurrence of [sexual abuse;]” (ii) “otherwise

inadequately explained” by common experience; and (iii) “especially attributable to


56
   Id. at 273 (internal quotation marks and citation omitted).
57
   Id. (internal quotation marks and citations omitted).
58
    Id. at 274. Although Wheat and Powell’s concerns may seem a bit dated, the
Supreme Court did imagine that developments in psychological research and social
norms would “obviat[e] the need” for expert testimony one day. See Powell, 527
A.2d at 279 n.3. In other words, the Supreme Court anticipated that behavior it
considered inconsistent in 1987 would become commonplace somewhere down the
road. Consistent with that prediction, the question of whether experts will be useful
is today fact-specific and not controlled by the presence of phenomena that may have
been considered strange in the past. See Wittrock, 1993 WL 307616, at *2.
59
   Wheat, 527 A.2d at 275.

                                         12
intrafamily child sexual abuse rather than simply stress or trauma in general.”60

Testimony as to all three prongs must be given “in general terms and directed to

behavior factors in evidence[.]” 61 Testimony as to the attribution prong also must

“demonstrate[] a special nexus to the crime charged[.]”62

      Still, the Supreme Court recognized that expert testimony “carries the

potential for credibility enhancement.”63 “Because of its tendency to bolster the

believability of the complainant, and, conversely, to cast doubt on the denial of the

defendant, use [of expert testimony] . . . might be unduly prejudicial.”64 To

counteract this effect, the Supreme Court further held that experts in intrafamilial

child sexual abuse cases “may not directly or indirectly express opinions on the

veracity of” the complaining witness’s allegations or conduct.65 Under Wheat and

Powell, an expert may testify to “general principles of social or behavioral science”

that may “assist the jury in determining the child’s credibility.” 66 But the expert

cannot sit as the thirteenth juror or determine the truth on the jury’s behalf.

      Applying its test, the Supreme Court in Wheat and Powell found that the

experts’ statistical models improperly enhanced the complaining witnesses’


60
   Id. at 273–75.
61
   Id. at 275.
62
   Id. at 274.
63
   Id.
64
   Id.
65
   Id. (emphasis added).
66
   Id.

                                          13
credibility.67 Ordering new trials, the Supreme Court emphasized that an expert in

an intrafamilial child sexual abuse case cannot be used as a “lie detector.”68

             b. Post-Wheat and -Powell cases confirm that these rules apply
             outside the context of recantations and delays and to experts that
             attack, as well as support, the complaining witness’s credibility.

      Wheat and Powell did not answer all the questions concerning expert

witnesses in intrafamilial child sex abuse cases. For one, Wheat and Powell dealt

only with recantations and reporting delays. 69 A.H. did not recant or delay reporting

her allegations. For another, Wheat and Powell were concerned with prosecution

experts and not defense experts. 70 Dr. Cooney-Koss is a defense expert, not a

prosecution expert.

      Subsequent caselaw examined these issues. Wittrock v. State71 expanded the

list of witness inconsistences subject to Wheat and Powell’s anti-credibility rules.

And State v. Floray 72 collapsed any distinction between prosecution and defense

experts that Wheat and Powell may have implied.


67
    Id. at 274.
68
    Id. at 275 (internal quotation marks omitted).
69
    See id. at 274 (“We accept . . . and recognize the materiality of expert testimony[]
in cases where there has been a delay in reporting the incident and/or a recantation,
which seeks to explain the significance of such a delay or recantation.”).
70
    See Redd, 642 A.2d at 832 n.1 (“The Court . . . does not reach the question of
whether or not, in an intrafamily child sexual abuse case, a defendant may introduce
. . . expert testimony where the State has not sought to do the same.”).
71
    1993 WL 307616 (Del. July 27, 1993).
72
   715 A.2d 855 (Del. Super. Ct. 1997) (Floray I), aff’d, 720 A.2d 1132 (Del. 1998)
(Floray II).

                                          14
      In Wittrock, the complaining witness alleged that she had been raped by her

stepfather, the defendant. The witness, however, did not recant or delay. She instead

exhibited Stockholm Syndrome: 73 she “cared for” the defendant and “wished to be

adopted by him[.]”74 The trial court permitted an expert to explain how these

comments related to intrafamilial child sexual abuse.

      On appeal, the defendant argued that the expert should have been excluded

because Wheat and Powell confine expert testimony to recantations and reporting

delays.75 But the Supreme Court disagreed. The Supreme Court clarified that

“[d]elay in reporting and recantation are the primary, but not the only, examples of

behavior and statements which allow expert testimony[.]” 76 Instead, “whether an

expert's testimony will be useful depends upon the child's behavior or statements.”77

The Supreme Court also reaffirmed that, no matter the inconsistency at issue, an

expert cannot veer into the realm of credibility determinations:




73
       See      generally    What     is    Stockholm    Syndrome?,    WebMD,
https://www.webmd.com/mental-health/what-is-stockholm-syndrome (last updated
Apr. 13, 2021) (“Stockholm Syndrome is an emotional response. It happens to some
abuse and hostage victims . . . . Someone who has Stockholm Syndrome might have
confusing feelings toward the abuser, including: love, sympathy, empathy, and [a
desire] to protect them.” (formatting omitted)).
74
   Wittrock, 1993 WL 307616 at *2.
75
   Id.
76
   Id. (citing Wheat, 527 A.2d at 274).
77
   Id.

                                         15
       An expert may testify about child sexual abuse syndrome where the
       complainant has displayed behavior or made statements [that], though
       the average layperson would not recognize as consistent with the
       occurrence of sexual abuse, are actually attributable to intrafamily child
       sexual abuse. Expert testimony is admissible in such instances since it
       assists the trier of fact to evaluate the psychological dynamics and
       behavior patterns of alleged victims not within a layperson's common
       experience while also permitting the trier of fact to determine the
       credibility of the victim's and other witness' testimony. Thus, in cases
       of alleged child sexual abuse experts may testify to general principles
       of social or behavioral science, but may not make credibility
       determinations. 78

Because the expert in Wittrock “explained the significance” of the complaining

witness’s “actions and statements without passing judgment on [her] credibility[,]”

the Supreme Court found the expert’s testimony proper under Wheat and Powell.79

       Floray separately confirms that Wheat and Powell’s anti-credibility rules

apply equally to the other side of the coin: when an expert attacks, rather than

supports, the complaining witness’s truthfulness.

       The defendant in Floray was accused of sexually abusing his seven-year-old

daughter and her ten-year-old friend. The defendant thought an expert would “assist

the jury in determining . . . the victim[s’] credibility . . . in the face of [his] denials.”80

So he moved to admit expert testimony “regarding the propensity of children . . . to

falsify allegations of sexual misconduct.”81


78
   Id. (citations omitted).
79
   Id.
80
   Floray I, 715 A.2d at 857.
81
   Id. at 863.

                                              16
      The Court denied the motion. Applying Wheat and Powell, the Court ruled

that the defense’s expert could not opine on the complaining witnesses’ credibility.82

Doing so would “impermissibly invade the province of the jury by commenting on

the truthfulness of the witnesses[.]”83 On appeal, the Supreme Court affirmed. It

agreed that “[t]he issue [of] the credibility of the child witnesses . . . was properly

left to the jury.”84 In reaching these conclusions, the Floray decisions did not

distinguish between prosecution and defense experts. Wheat and Powell’s anti-

credibility rules apply across the board.

      In sum: Wheat and Powell cabined the use of an expert in intrafamilial child

sexual abuse cases to generalized psychosocial testimony that situates in a

behavioral context the complaining witness’s allegations and conduct. Wheat and

Powell preclude experts, whether offered by the State or the defense, from opining

directly or indirectly on the complaining witness’s credibility or truthfulness.

      2. Dr. Cooney-Koss’s report directly and indirectly attacks A.H.’s
      credibility.

      Dr. Cooney-Koss’s report is inadmissible under Wheat and Powell. Her report

does not speak in general terms or discuss principles of intrafamilial child sexual


82
    Id. at 862–63. The Court identified several other reasons why the expert’s
testimony would be improper, including that the defendant “made no showing that
the alleged victims . . . displayed any behavior [that] the average lay person would
need assistance in understanding[.]” Id. at 864.
83
   Id. at 863.
84
   Floray II, 720 A.2d at 1163.

                                            17
abuse. Nor does it seek to place A.H.’s allegations and conduct in a behavioral

context.   And it does not identify any nexus—let alone a “special nexus”—

connecting A.H.’s supposedly unbelievable demeanor and statements to the unique

problems caused when a father allegedly sexually abuses his daughter. 85 To the

extent Dr. Cooney-Koss’s report ever mentions these factors and concepts, the report

binds them inextricably to credibility determinations reserved solely for the jury.

      Rather than assist the jury, Dr. Cooney-Koss intends to join it. Dr. Cooney-

Koss engages in a line-by-line rebuttal of A.H.’s allegations that is reminiscent of

the “lie detector” technique Wheat and Powell abolished.86 She then compares the

allegations with “typical” or “common” cases, reasoning unsoundly that what is

unusual is necessarily untrue.87 Taken together, Dr. Cooney-Koss deems A.H.’s

allegations illogical, self-contradictory, and physically impossible.     Wheat and

Powell bar all these direct credibility attacks. The rest of Delaware law does too.



85
   Wheat, 527 A.2d at 274.
86
   Id. at 275.
87
    See, e.g., id. at 273 (“Exposing jurors to the unique interpersonal dynamics
involved in prosecutions for intrafamily child sexual abuse can provide jurors with
possible alternative explanations for complainant actions and statements that are, to
average laypeople, . . . normally attributable to inaccuracy or prevarication.”
(emphases added) (internal quotation marks and citations omitted)); see also
Tumlinson, 81 A.3d at 1269–70 (directing admissibility analysis to “principles and
methodologies, not [to] the conclusions they generate” and explaining that an
expert’s testimony is unreliable if the expert draws conclusions from a flawed
methodology (internal quotation marks omitted)); Perry, 996 A.2d at 1267
(requiring expert testimony to be based on a “sound methodology”).

                                         18
“It is settled in Delaware that experts may not usurp the jury’s function by opining

on the witness’s credibility.” 88

      To be sure, Dr. Cooney-Koss does not actually call A.H. a liar. In her opinion,

A.H. is just not telling the truth. But “[a] doctor cannot pass judgment on the alleged

victim's truthfulness in the guise of a medical opinion[.]”89 Jurors are the experts on

the truth.90 There is no room for another.

      To contend otherwise, Herbert advances Dr. Cooney-Koss’s resume. Dr.

Cooney-Koss’s report is admissible, Herbert insists, because Dr. Cooney-Koss is an

experienced psychologist who knows things about sexual abuse that jurors do not.

But Dr. Cooney-Koss’s bona fides are beside the point. Expert testimony that is

qualified in form (i.e., properly credentialed) nevertheless may be disqualified in

substance (i.e., improperly focused). 91   Although Dr. Cooney-Koss is concededly

experienced, she was precluded from using her experience to attack A.H.’s

credibility. She did anyway. The jury, not Dr. Cooney-Koss, will decide whether




88
   Waterman v. State, 956 A.2d 1261, 1264 (Del. 2008).
89
   Floray I, 715 A.2d at 863 (emphasis added) (cleaned up).
90
   See, e.g., Poon v. State, 880 A.2d 236, 238 (Del. 2005) (“It is the sole province of
the fact finder to determine witness credibility[.]”); Redd, 642 A.2d at 835
(“[Q]uestions of a victim’s credibility are reserved exclusively for a jury.”).
91
   See Grenier, 981 A.2d at 529 (“[A]n expert's methodology must be not only
reliable intrinsically but also be reliably applied to the facts of the specific case[.]”
(citations omitted)).

                                           19
A.H.’s story is false. Accordingly, her report is inadmissible and the State’s motion

is granted.

B. Dr. Zingaro’s testimony is inadmissible.

      The Court now turns to Dr. Zingaro. Recall that Dr. Zingaro’s report is about

Herbert, not A.H. This puts his report outside Wheat and Powell.92 Even so, no

expert is exempt from Rule 702’s gatekeeping requirements. 93 Those requirements

render Dr. Zingaro’s report inadmissible.94

      1. Dr. Zingaro’s “expert” opinion on Herbert’s mental health is
      irrelevant and his observations about Herbert’s background do not rest
      on scientific or specialized knowledge.

      Under Rule 702, an expert’s knowledge and methods must be scientific or

specialized and the opinion they generate must be relevant.95 Here, Dr. Zingaro



92
   Although Dr. Zingaro does not cite to Dr. Cooney-Koss’s report, there are times
when Dr. Zingaro seems to allude to it. Compare Cooney-Koss Report at 3
(criticizing A.H.’s use of the word “cute” to describe Herbert’s penis and offering
that children have an unrefined conception of time), with Zingaro Report at 3 (“The
family did not use ‘cute names’ for sexual body parts.”), and Zingaro Report at 5
(“Children’s concept of time is not the same as an adult’s concept of time.”). The
State does not argue, and the Court does not find, that these parities bring Dr.
Zingaro’s report within Wheat and Powell.
93
    See Wheat, 527 A.2d at 272 (conducting Rule 702 analysis of expert’s
qualifications before discussing intrafamilial child sexual abuse opinions).
94
   Because Dr. Zingaro’s report is inadmissible under Rule 702, the Court need not
reach the State’s argument that the report proffers inadmissible “profile” evidence.
See generally Floray I, 715 A.2d at 860–61.
95
   See Del. R. Evid. 702(a); cf. Tumlinson v. Advanced Micro Devices, Inc., 106 A.3d
983, 991 (Del. 2013) (expert testimony inadmissible if it is either irrelevant or
unreliable).

                                         20
examined Herbert and concluded that he is not a clinical psychopath. But the State

has not challenged Herbert’s mental health. And Herbert has not raised his mental

health as a defense. So it does not matter whether he is a psychopath or not.96

Accordingly, Dr. Zingaro’s “expert” psychiatric opinion is irrelevant.

      Having concluded that Herbert does not suffer with a mental disease or defect

that might constitute a defense to the charge, Dr. Zingaro’s report nonetheless opines

on Herbert’s probable intent in committing the acts alleged. It is true that expert

opinion is not “objectionable merely because it embraces an ultimate issue to be

decided” by the jury, including the defendant’s intent. 97 Indeed, the Delaware Rules

of Evidence rejected the federal rule prohibiting an expert from opining on the

defendant’s state of mind.98 Even so, an expert’s opinion is inadmissible if it would




96
   See, e.g., Tumlinson, 106 A.3d at 990 (“Expert testimony [that] does not relate to
any issue in the case is not relevant and, ergo, non-helpful.” (internal quotation
marks omitted)).
97
   See Del. R. Evid. 704; see also Hudson v. State, 956 A.2d 1233, 1240 (Del. 2008).
98
   Compare Fed. R. Evid. 704(b) (“In a criminal case, an expert witness must not
state an opinion about whether the defendant did or did not have a mental state or
condition that constitutes an element of the crime charged or of a defense. Those
matters are for the trier of fact alone.”), with Del. R. Evid 704 cmt. (“In 2001, the
Permanent Advisory Committee on the Delaware Uniform Rules of Evidence
considered adopting F.R.E. 704(b) . . . . The Committee found F.R.E.
704(b) inconsistent with D.R.E. 704 and, therefore, recommended against adopting
a similar provision.”).

                                         21
“confuse the issues or mislead the jury[.]”99 Those dangers are heightened when

expert opinion overlaps the jury’s function of discerning the defendant’s intent. 100

      Here, Dr. Zingaro cleared Herbert’s mental health. Herbert never argued

otherwise. Instead, he seeks to cast doubt on the statutory element of his intent.

Accordingly, Dr. Zingaro’s psychiatric opinion will mislead or confuse the jury by

suggesting that only diagnosed psychopaths can form the intent to commit child

sexual abuse.101

      Shorn of references to psychopathy, Dr. Zingaro’s report simply transcribes

hearsay statements made by Herbert and his family and then concludes that Herbert

had a “unique” childhood. It does not take a doctoral degree or decades of clinical

practice to tell a client’s life-story.102 Indeed, Dr. Zingaro does not offer a scientific

or specialized explanation as to why Herbert’s unique childhood may have caused




99
   Tolson v. State, 900 A.2d 639, 645 (Del. 2006) (citation omitted).
100
    See Bates v. State, 386 A.2d 1139, 1144 (Del. 1978) (observing that, although
expert opinion on defendant’s intent is permissible, it can tend to “create confusion
in the minds of the jurors” and accordingly cautioning that such opinion should be
“closely scrutinized” before being admitted).
101
    See Gray v. State, 441 A.2d 209, 224–25 (Del. 1981); State v. Salasky, 2013 WL
5487363, at *28 (Del. Super. Ct. Sept. 26, 2013); State v. Wallace, 2007 WL 545563,
at *12–13 (Del. Super. Ct. Jan. 26, 2007).
102
    See Ward v. Shoney’s, Inc., 817 A.2d 799, 803 (Del. 2003) (“[T]he objective of
the gatekeeping requirement is . . . to make certain that an expert . . . employs in the
courtroom the same level of intellectual rigor that characterizes the practice of an
expert in the relevant field.” (emphasis added) (internal quotation marks omitted)).

                                           22
him to view any sexual touching that occurred between him and A.H. as educational

or innocuous. Dr. Zingaro merely recounts Herbert’s biography as it was fed to him.

       Properly understood, then, Dr. Zingaro’s thoughts on Herbert’s personality

comprise lay opinions, not expert opinions. 103 Without the patina of a psychiatric

resume, Dr. Zingaro’s report is little more than a conduit for out-of-court statements

from lay witnesses who attempted to explain that Herbert meant nothing sexual by

any touching that may have occurred. By cloaking those layman’s terms in technical

jargon, Dr. Zingaro effectively bolsters the credibility of hearsay witnesses.104 He

cannot do that. Accordingly, the report is inadmissible.

       None of this is to suggest that the underlying details about Herbert’s life are

inadmissible on the issue of his intent. Because Herbert’s background is a matter of

personal knowledge, Herbert and those close to him are free to testify. And he is

certainly free to tell the jury that he meant nothing sexual in his behavior. Herbert

has not claimed that he or his family would be unable or unwilling to do that. Either




103
    See Del. R. Evid. 701(a), (c), 702; see also Mulkey v. State, 1990 WL 72574, at
*2 (Del. May 15, 1990) (finding that testimony of social worker designed to “lay a
factual background” for out-of-court statements was not “expert opinion evidence”).
104
    See Re v. State, 540 A.2d 423, 427 (Del. 1988) (“When an expert relies on the
statements of another person in formulating an opinion, that person’s credibility is
at issue . . . . In judging the credibility of the speaker, the jury should have the benefit
of the information [that] might illuminate the speaker’s propensity for truthfulness
or the lack of it.” (citations and footnote omitted)).

                                            23
way, Rule 702 blocks Herbert’s attempt to use Dr. Zingaro as a mouthpiece for his

and his family’s lay opinions.

      2. Herbert’s contrary caselaw does not support admission.

      To propose a different result, Herbert cites a New Jersey case, State v. Burr.105

Burr is inapposite.

      In Burr, the defendant was accused of molesting his underage piano students.

He also had Asperger’s Disorder. Asperger’s Disorder causes “severe and sustained

impairment in social interaction” and “socially . . . inappropriate behavior[.]”106

      The defendant in Burr could not be convicted unless he intended to obtain

sexual arousal or gratification from his touching. 107 So he sought to introduce expert

testimony to contextualize his “odd behavior”—which included sitting young girls

on his lap and “touching their private parts” 108—within Asperger’s Disorder. The

expert opined that the defendant’s touching likely was intended as an (ill-considered)

way to relate to his students, not as an effort to “groom” or sexually abuse them.109


105
    948 A.2d 627 (N.J. 2008).
106
     Id. at 628 n.2 (internal quotation marks and citations omitted). Asperger’s
Disorder or Syndrome was deformalized in 2013 by the American Psychiatric
Association and now is considered part of the autism spectrum. See generally
Autism Spectrum Disorder, CDC, https://www.cdc.gov/ncbddd/autism/hcp-
dsm.html (last updated Apr. 6, 2022).
107
    See generally N.J. Stat. Ann. §§ 2C:14-1(d), 2C:14-2(b) (West 2022). In contrast,
the General Assembly purposefully removed a gratification element from the
definition of sexual contact. See Herbert, 2022 WL 811175, at *7.
108
    Burr, 948 A.2d at 630.
109
    See id. at 630, 632–33.

                                          24
The Supreme Court of New Jersey found this testimony admissible because it was

relevant to the question of the defendant’s intent and “lessen[ed] [his] chance of

being misunderstood by the jury.” 110

      This case is different. The defendant in Burr raised a state of mind defense

that depended on specialized knowledge about a mental illness. It therefore was

appropriate for an expert to opine on the ways in which the defendant’s mental health

may have impacted his conduct and intent. By contrast, Herbert’s own expert found

that he does not have a mental illness. Unlike the defendant in Burr, there is no

evidence-based reason to think Herbert is unable to understand that allowing a three-

year-old girl to “play with” an adult man’s penis is illegal.

      Rather than a social disorder, Herbert’s state of mind defense depends on his

“countercultural” lifestyle and ideas about the world.111 Those beliefs are personal

choices, not psychological symptoms, and so do not require guidance from an expert

to be understood.112 To the contrary—and as Dr. Zingaro’s report demonstrates—

Herbert’s beliefs about sexuality are adequately explainable by him and his family.



110
    Id. at 632–34.
111
    Zingaro Report at 2. See also Herbert, 2022 WL 811175, at *3 (“It . . . appears
[Herbert] is concerned that a jury may convict him simply because his subjective
belief was not what a reasonable person may have had in mind.”).
112
    Cf. Burr, 948 A.2d at 634 (The defendant “must be permitted the opportunity to
present at trial evidence that tends to prove that he has a medical basis for such
behaviors in order to explain himself and his condition and, thereby, to lessen the
chance of being misunderstood by the jury.” (emphasis added)).

                                          25
      For that reason, excluding Dr. Zingaro will not, as Herbert fears, suppress

evidence of Herbert’s “whole person.”113 The defendant in Burr could not have

called lay witnesses.    Specialized knowledge was required to explain how

Asperger’s Disorder could cause the defendant’s conduct. So precluding his expert

would have been tantamount to excluding all evidence of his state of mind.

      Here, precluding Dr. Zingaro will not eliminate Herbert’s right to dispute his

state of mind. Herbert’s “whole person” is the product of various biographical

experiences. So he and his family are best poised to discuss them. Herbert cannot

use expert opinion to bolster with “scientific-sounding terminology” the credibility

of a defense that is fully supportable by and understandable to non-experts.114

Accordingly, Dr. Zingaro’s report is inadmissible.

                                 CONCLUSION

      Dr. Cooney-Koss’s report is inadmissible under Wheat and Powell because it

directly and indirectly attacks A.H.’s credibility. And Dr. Zingaro’s report is

inadmissible under Rule 702 because its psychiatric conclusions are irrelevant and

its remaining findings are not proper subjects of expert opinion. Accordingly, the

State’s motion in limine is GRANTED and Herbert’s motion in limine is DENIED.


113
   Def.’s Mot. in Lim. at 13 (quoting Burr, 948 A.2d at 633).
114
    Schueller v. Cordrey, 2017 WL 631769, at *2 (Del. Super. Ct. Feb. 15, 2017)
(internal quotation marks omitted). See also Hopkins v. Astrazeneca Pharms., LP,
2010 WL 1267219, at *1 (Del. Super. Ct. Mar. 31, 2010) (“[E]leventh hour scientific
and medical research” cannot be used to bolster credibility. (citation omitted)).

                                        26
IT IS SO ORDERED.




                         Charles E. Butler, Resident Judge




                    27